Citation Nr: 1115723	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  93-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974, from February 1976 to February 1980, and from October 1980 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, and a September 2008 rating decision of the VA Regional Office in St. Petersburg, Florida.  The Veteran's claim is under the jurisdiction of the RO in St. Petersburg, Florida.  

This case was before the Board in February 2007.  In a February 2, 2007 decision, the Board denied entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted a Joint Motion of the parties, vacated the Board's February 2007 decision, and remanded the case to the Board for action consistent with the directives contained in the Joint Motion.  This case was most recently before the Board in June 2009 when it was Remanded for additional development.

The Board notes that a September 2008 rating decision denied the Veteran's request for service connection for PTSD.  While the Veteran has not expressed disagreement specifically with the September 2008 rating decision to deny service connection for PTSD, the Board finds that based on the procedural circumstances of this case, and based on the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD claim is part and parcel of the appeal.  As such, the issues before the Board are best characterized as entitlement to service connection for a psychiatric disability, other than PTSD, and entitlement to service connection for PTSD.

The Board notes that the November 2010 supplemental statement of the case only adjudicated the issue entitlement to service connection for PTSD.  As noted in the June 2009 Board remand, the Veteran's claim includes PTSD as well as psychiatric disability other than PTSD, and the Board's remand instructions indicated that the "AOJ should readjudicate the issue of entitlement to service connection for a psychiatric disability, to include PTSD."  In light of the Board's favorable decision to grant the Veteran's claim of service connection for depression, the AOJ's failure to adjudicate that aspect of the claim is essentially harmless error.


FINDINGS OF FACT

1.  A VA psychiatrist has linked the Veteran's major depressive disorder to his active military service.

2.  The most probative medical evidence reveals that Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for psychiatric disability other than PTSD, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2005 and July 2008 the Veteran was informed of the evidence and information necessary to substantiate the claim for service connection for PTSD, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the July 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the PTSD claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment and service personnel records are associated with the claims file, as are private and VA records, and the Veteran's records from the Social Security Administration (SSA).  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file contains multiple recent psychiatric evaluations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the PTSD issue has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its June 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has current psychiatric disability that is related to various events during his active military service.

I.  Psychiatric disability other than PTSD

In a May 2010 record a VA psychiatrist (M.O., MD) stated that the Veteran was a patient under his care and noted that the Veteran had been diagnosed with Major Depressive disorder.  After indicating that he had reviewed the Veteran's military records, Dr. O essentially stated that the Veteran's depression was likely to have started during his active military service (in particular the time period of 1976 to 1979).

The Board finds Dr. O's opinion to be highly probative.  First, a review of the claims file reveals that Dr. O has been treating the Veteran since at least August 2009 and is clearly familiar with the Veteran's psychiatric history.  Further, Dr. O not only indicated that he had reviewed the Veteran's service treatment records, but Dr. O proceeded to provide a detailed discussion of the service treatment records.  In this regard, the Board notes that the Veteran's service treatment records (including November 1976, August 1979, and December 1979, February 1981, and June 1981) do indicate, as noted by Dr. O., that the Veteran complained of personal problems, intoxication, and nervousness during active service.  

Dr O's opinion is also essentially confirmed by letters and records from the Veteran's private psychiatrist (O.C., MD).  Among other facts, Dr. C observed in a February 2006 note that a November 1978 service personnel record noted that the Veteran's commander had essentially questioned the Veteran's mental stability.  Dr. C has maintained (in letters such as those dated in August 2003 and January 2006) that the Veteran's current psychiatric problems are related to his military service and the problems and difficulties he encountered therein.  The Board notes that Dr. C has treated the Veteran since 1996.  Although nowhere near as comprehensive or persuasive in scope, the Board also notes that in an April 2010 VA treatment record a VA staff physician essentially stated that the Veteran's psychiatric problems were related to his military service.

A January 2006 VA examiner stated that the Veteran's depression was not related to his military service.  The January 2006 VA opinion was based on an examination of the Veteran and a recitation of the Veteran's medical history, including specific references to multiple records, and contained a rationale for the opinion provided.

At the bare minimum, the Board finds that the evidence of record as a whole is in equipoise as to a relationship between the Veteran's depression and his active military service.  While acknowledging the probative value of the January 2006 VA examiner's opinion, the Board is unable to overlook the fact that the Veteran's treating VA and private psychiatrists have linked the Veteran's major depressive disorder to his active military service.  

Resolving doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

The Veteran has also claimed service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the claimed inservice stressor; and credible evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, the Board has found the opinion and findings from Dr. O, the Veteran's treating VA psychiatrist, to be highly probative.  The available records do not reflect that Dr. O has ever diagnosed the Veteran with PTSD.  In this regard, the Board notes that in an August 2009 initial mental evaluation Dr. O reviewed the Veteran's medial history and was well aware that the Veteran had been diagnosed with PTSD "by history."  Nevertheless, Dr. O's August 2009 VA mental evaluation of the Veteran did not reveal a diagnosis of PTSD.

While some VA mental health records contain diagnoses of PTSD by history, none of those records reveal a DSM-IV-derived diagnosis of PTSD.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  In the same manner, while records such as a July 2009 VA discharge summary reveals a diagnosis of PTSD, a review of that report's medical history discussion indicates that the Veteran's PTSD was simply noted as being by history-the report contains no discussion of the DSM-IV PTSD criteria.  The Veteran's claims file contains multiple psychiatric treatment notes and evaluations (such as those conducted in April 2010, January 2006, June 2005, May 1999) and there are few indications reflecting that the Veteran has PTSD.  

The Board here observes and finds it pertinent to note that a May 1991 decision by the Social Security Administration (SSA) found the Veteran's primary diagnosis to be major depression with psychotic features.  The main report supporting that determination, a February 1991 private psychiatric evaluation, made no mention of the Veteran having PTSD.  

While acknowledging that the Veteran's private psychiatrist has noted that the Veteran has PTSD, there is no discussion or report indicating how such a diagnosis was derived, and PTSD is generally mentioned only after noting the Veteran's primary diagnosis of Major Depression.  Even assuming that the Veteran has PTSD, the Veteran's private psychiatrist only discussed the Veteran's stressors in general terms, and simply shows a diagnosis of PTSD without relating the diagnosis to a specified stressor.

In short, the most competent, comprehensive, and recent evidence of record indicates that the Veteran does not have PTSD.  As the preponderance of the competent evidence establishes that the first criterion for service connection for PTSD has not been met, service connection for PTSD cannot be established.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing stressors during service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Board does not doubt the sincerity of the Veteran's belief regarding his PTSD, and finds the observations of psychiatric symptoms to be credible, the Veteran, even though he has indicated that he had had some training as a nurse in the 1980s, has not shown that he has the necessary medical training and/or expertise to opine as to whether he has PTSD pursuant to DSM-IV.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder is granted.

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


